341 F.2d 920
Frantzeskos PAVGOUZAS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE.
No. 15012.
United States Court of Appeals Third Circuit.
Argued Feb. 16, 1965.Decided March 2, 1965.

J. J. Kilimnik, Philadelphia, Pa., for petitioner.
Sullivan Cistone, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., Maurice A. Roberts, Attorney, Department of Justice, Washington, D.C., on the brief), for respondent.
Before KALODNER and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM:


1
On review of the record we find no error.  The Order of the Board of Immigration Appeals will be affirmed.